DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-5, 8, 10, and 12-16 are pending, claims 14-15 have been withdrawn from consideration, claims 2, 6-7, 9, and 11 have been cancelled, and claims 1, 3-5, 8, 10, 12-13, and 16 are currently under consideration for patentability under 37 CFR 1.104. Previous claim objections and 35 USC 112 rejections have been withdrawn in light of Applicant’s amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 8, 10, and 12-13 have been considered but are moot because the new ground of rejection does not rely on any 
Although the same prior art of Silverstein (US 5,025,778) is being used, a different interpretation of the art has been applied due to the change in scope (from amendments). See the prior art rejection below for the interpretation of the claim language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8, 10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silverstein (US 5,025,778).
Regarding claim 1, Silverstein discloses a sheath (best seen with 52, figure 4b) capable of receiving an insertion tube (34, figure 4b) of an endoscope (see figure 1) comprising: a sheath body (best seen with 52, figure 4b); an inflow port (waterjet or air jet is coupled to the proximal end 56, see figure 1; Col. 6, lines 61-62) at a proximal end of the sheath body (56, figure 1); an outflow port (suction through tubing 78; Col. 7, lines 23-24 | the examiner interpreted the outflow port to also be coupled to the proximal end for suctioning) at the proximal end of the sheath body; [[and]] a region (see figure 13) including a plurality of outflow channels (various wash catheters…suction tubes 146…or the examiner interpreted at least one of the channels 55 can be an outflow channel | the number of tubings/channels can be variable; Col. 12, lines 66-67) which extend along a length of the sheath body to remove debris from an anatomical region of interest (the “extend along a length…” is best seen with figure 16); and a plurality of radially expandable flexible members (tubing 54 having radially flexible walls 53; Col. 4, lines 65-68 |  53, figure 13 | at least one of the channels 55 can have an outer surface designated to be the radially expandable flexible members in figure 13) which extend along a length of the sheath body (best seen with figure 16), the plurality of radially expandable flexible members being attached to the sheath body at a plurality of anchor points (see 34 between 55, figure 13) along the length of the sheath body, the plurality of radially expandable flexible members being configured to expand during active fluid inflow (the fluid pressure expands the channel 55; Col. 6, lines 63-64) from the inflow port to a distal end of the sheath, where fluid flows out of the distal end and into the anatomical region of interest (provide the desired amount of fluid to the distal end; Col. 6, lines 65-66), wherein the plurality of radially expandable flexible members are spaced apart along the sheath body to define one or more isolated spaces that extend between adjacent radially expandable flexible members (see figure 13) when the plurality of radially expandable flexible members are inflated within a body passage and through which the fluid flows when it is supplied to the inflow port where the one or more isolated spaces are separate from and at least partially surrounded by at least one of the plurality of outflow channels (see figure 13 | some of 55 are considered to be radially expandable flexible members, some of 55 are considered to be outflow channels | the examiner interpreted “partially surrounded” mean the outflow channels can be located around/left and right of the one or more isolated spaces).  
Regarding claim 3, Silverstein further discloses the plurality of outflow channels include rigid channels (see 78, figure 12 | suction…from the body; Col. 7, lines 21-24) that are attached to the sheath body at a plurality of anchor points (see 34 between 55, figure 13).  
Regarding claim 4, Silverstein further discloses the plurality of outflow channels include rigid channels (see 78, figure 12 | suction…from the body; Col. 7, lines 21-24) that are attached to the plurality of radially expandable flexible members at a plurality of anchor points (see 34 between 55, figure 13 | the number of tubings/channels can be variable; Col. 12, lines 66-67).  
Regarding claim 5, Silverstein further discloses the plurality of outflow channels include rigid channels (see 78, figure 12 | suction…from the body; Col. 7, lines 21-24) that are spaced apart to define additional isolated spaces (see figures 22) that extend along the length of the sheath body (the number of tubings/channels can be variable; Col. 12, lines 66-67).  
Regarding claim 8, Silverstein further discloses the active fluid inflow provides irrigation fluid to a body region (provide the desired amount of fluid to the distal end; Col. 6, lines 65-66).  
Regarding claim 10, Silverstein further discloses the plurality of outflow channels include rigid channels (see 78, figure 12 | suction…from the body; Col. 7, lines 21-24) having ribs (the outflow channels can have a wire-reinforced tube 78; Col. 7,  to define the one or more isolated spaces (the number of channels can be variable; Col. 12, lines 66-67 | therefore there can be channels that are an isolated space, between the outflow channels) between adjacent ribs that extend along the length of the sheath body.  
Regarding claim 12, Silverstein further discloses one or more sensors (77, figure 1) located at the distal end of the sheath body.  
Regarding claim 13, Silverstein further discloses the one or more sensors measures at least one of pressure (tension sensors 77 indicate to the physician that the body cavity wall is under significant stress; Col. 8, lines 20-22), temperature, and fluid flow rate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saab (US 2002/0045852), in view of Silverstein (US 5,025,778).
Regarding claim 1, Saab discloses a sheath (figure 10) capable of receiving an insertion tube (see 112, figure 10) of an endoscope (a diagnostic or therapeutic instrument [0066]) comprising: a sheath body (102, figure 10); an inflow port (best seen with fluid inlet means 83, figure 9) at a proximal end of the sheath body (see figure 9); an outflow port (best seen with fluid outlet port 89, figure 9) at the proximal end of the sheath body; a region (see figure 10) including a plurality of outflow channels (114, figure 10) which extend along a length of the sheath body (run the entire working length [0068]); and a plurality of radially expandable flexible members (104 and 106, figure 10 | alternatively, with four or more inner sleeves [0068]) which extend along a length of the sheath body (run the entire working length [0068]), the plurality of radially expandable flexible members being attached to the sheath body at a plurality of anchor points (see figure 10 | occupy a discrete, predetermined portion [0068]) along the length of the sheath body, the plurality of radially expandable flexible members being configured to expand during active fluid inflow (selective inflating…sleeves 104 and 106 [0067]) from the inflow port to a distal end of the sheath (run the entire working length [0068]), wherein the plurality of radially expandable flexible members are spaced apart along the sheath body to define one or more isolated spaces that extend between adjacent radially expandable flexible members (see figure 10) when the plurality of radially expandable flexible members are inflated within a body passage and through which the Saab is silent regarding the plurality of outflow channels to remove debris from an anatomical region of interest, where fluid flows out of the distal end and into the anatomical region of interest.
Silverstein teaches an endoscope (30, figure 1) with a sheath (52, figures 1 and 22). The sheath has multiple channels (see A-D, figures 22) that are open at the distal end of the endoscope (see figures 22). The channels can be for suction or a wash jet channel to provide additional functions for the endoscope (Col. 8, lines 55-58).
It would have been obvious to modify the distal end of the outflow channels and radially expandable flexible members to be open as taught by Silverstein. Doing so would provide additional functions for the endoscope, like provided a wash jet/air insufflation or suction (Col. 8, lines 55-58; Silverstein). The modified sheath would the plurality of outflow channels to remove debris from an anatomical region of interest (suction channel; Col. 8, lines 55-58; Silverstein), where fluid flows out of the distal end and into the anatomical region of interest (wash jet; Col. 8, lines 55-58; Silverstein).
Regarding claim 16, Saab further discloses expansion of the radially expandable flexible members causes decrease in a volume of at least one of the plurality of outflow channels (lumen 114 is created by the fluid inflation of sleeves 104 and 106 [0066]; figure 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/Primary Examiner, Art Unit 3795